            Case 1:21-cr-00175-TJK Document 121 Filed 07/14/21 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
                v.                           :       Case No. 21-CR-175-1 (TJK)
                                             :
ETHAN NORDEAN                                :
                                             :
                       Defendant.            :

      UNITED STATES’ UNOPPOSED MOTION FOR LEAVE TO FILE SUR-REPLY IN
         CONNECTION WITH DEFENDANT NORDEAN’S MOTION TO DISMISS

       The United States hereby respectfully moves for leave to file a sur-reply to defendant Ethan

Nordean’s reply (ECF 113) to his motion to dismiss (ECF 83). If the instant motion is granted, the

government’s sur-reply would be due on July 29, 2021, and defendant Nordean would have the

opportunity to respond to the sur-reply on or before August 5, 2021. The government conferred

with defendant Nordean’s counsel, who has authorized the government to represent that defendant

Nordean is not opposed to the relief sought in this motion.

       In support of this motion, the government states the following:

       1.       On June 3, 2021, defendant Nordean filed a 57-page motion to dismiss the first

superseding indictment, raising several statutory and constitutional challenges (ECF 83). The

defendant also filed a motion for leave to file excess pages in reference to the motion to dismiss.

The government did not oppose defendant’s motion for leave to file excess pages. The parties

conferred, and the government subsequently filed an unopposed motion to set a briefing schedule

for the motion (ECF 98).

       2.       The Court granted the government’s unopposed motion (ECF 98) and set the

following briefing schedule: the government’s opposition due by July 1, 2021, and defendant

Nordean’s reply due by July 15, 2021.
            Case 1:21-cr-00175-TJK Document 121 Filed 07/14/21 Page 2 of 4




       3.        On July 1, 2021, at 4:33 p.m., defendant Joseph Biggs filed a motion to join

defendant Nordean’s motion to dismiss (ECF 105). Defendant Biggs’ motion to join has not been

ruled upon by the Court. On information and belief, the government understands that additional

briefing from defendant Biggs may be forthcoming if his motion to join is granted by the Court.

       4.        On July 1, 2021, at 7:38 p.m., the government filed its opposition to Nordean’s

motion to dismiss (ECF 106). Among other things, the government noted that the arguments

advanced by the defendant concerning the Constitutionality of 18 U.S.C. § 231(a)(3) were

misplaced “because prosecution of the Defendant does not depend on the Commerce Clause” as

had been addressed by defendant Nordean in his motion. Id. at 27-28. The government explained

that the Section 231(a)(3) charges in the indictment had been plead under the theory that the

defendants conduct adversely affected the “conduct or performance of any federally protected

function.” Id.

       5.        In its reply to the government’s opposition (ECF 110), which was filed on July 11,

2021, defendant Nordean presented his arguments as to the “federally protected function”

component of Section 231(a)(3). (ECF 113 at *23 – 27). The government asserts (and defendant

Nordean disputes) that the arguments and the case law advanced by defendant Nordean were

advanced for the first time in defendant Nordean’s reply brief. In addition, the government asserts

(and defendant Nordean disputes) that arguments and case law advanced by defendant Nordean

with respect to statutory interpretation of 18 U.S.C. § 1512(c)(2) and ejusdem generis were also

raised for the first time in defendant Nordean’s reply brief. (see, e.g., ECF 113 at *8 – 11)

       6.        Notwithstanding defendant Nordean’s disagreement with the government’s

assertion that the reply brief raised new issues, defendant Nordean does not oppose the


                                                 2
              Case 1:21-cr-00175-TJK Document 121 Filed 07/14/21 Page 3 of 4




government’s motion for leave to file a sur-reply. Defendant Nordean does request (and the

government does not oppose) that defendant Nordean have the opportunity to file a response to

the government’s sur-reply.

         7.       The United States respectfully requests that the Court grant this motion for leave to

file a sur-reply and set the following schedule:

                  a. government’s sur-reply be due on July 29, 2021, and

                  b. defendant Nordean response to the sur-reply due on or before August 5, 2021.

         8.       “The standard for granting leave to file a surreply is whether the party making the

motion would be unable to contest matters presented to the court for the first time in the opposing

party's reply.” Groobert v. President and Dirs. of Georgetown Coll., 219 F. Supp. 2d. 1, 13 (D.D.C.

2002) (internal citation and quotation omitted) (permitting party to file a sur-reply because it

addressed a new matter presented by the defendant’s reply). Whether to allow a sur-reply brief is

within the sound discretion of the district court. Id. (citing American Forest & Paper Ass’n v. U.S.

Envtl. Prot. Agency, 1996 WL 509601, at *3 (D.D.C.1996) (permitting party to file a proposed

sur-reply because it “is helpful to the adjudication of the . . . motions in this case, and is not unduly

prejudicial” to opposing party.”))

         9.       The government asserts that, without leave to file a sur-reply, the government

would lack the opportunity to respond to the new arguments and case law raised in the defendant’s

reply.

         10.      The government submits that the requested relief would not adversely affect the

pace of litigation in this case, in which discovery is ongoing and, on information and belief,

additional motions are anticipated.


                                                    3
         Case 1:21-cr-00175-TJK Document 121 Filed 07/14/21 Page 4 of 4




       WHEREFORE, the government requests that the Court grant the government’s motion

and enter the attached, proposed order.



                                          Respectfully submitted,


                                          CHANNING D. PHILLIPS
                                          Acting United States Attorney
                                          D.C. Bar No. 415793

                                          /s/ Jason McCullough
                                          JASON B.A. MCCULLOUGH, DC Bar No. 998006
                                          LUKE M. JONES, VA Bar No. 75053
                                          U.S. Attorney’s Office for the District of Columbia
                                          Assistant United States Attorneys
                                          555 4th Street, N.W.
                                          Washington, D.C. 20530
                                          (202) 252-7233
                                          jason.mccullough2@usdoj.gov




                                             4
